UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1533



JOSEPH SCOTTO, Individually and as Personal
Representative of the Estate of Joyce Scotto;
THEODORE JOSEPH SCOTTO, Individually and as a
minor through his natural father and guardian
Joseph Scotto,

                                          Plaintiffs - Appellants,

          and


MELINA BELLE SCOTTO; THERESA SCOTTO ROSETTE;
GIA JOYCE SCOTTO MCDANIEL,

                                                       Plaintiffs,

          versus


MAFCO WORLDWIDE CORPORATION; MACANDREWS      &
FORBES GROUP, INCORPORATED; M.F. NEAL        &
COMPANY,

                                           Defendants - Appellees,

          and


GUY ALLEN DIETRICH,

                                                        Defendant.
                            No. 99-1585



JOSEPH SCOTTO, Individually and as Personal
Representative of the Estate of Joyce Scotto;
THEODORE JOSEPH SCOTTO, Individually and as a
minor through his natural father and guardian
Joseph Scotto; MELINA BELLE SCOTTO; THERESA
SCOTTO ROSETTE; GIA JOYCE SCOTTO MCDANIEL,

                                                        Plaintiffs,

          versus


GUY ALLEN DIETRICH,

                                              Defendant - Appellant,

          versus


MAFCO WORLDWIDE CORPORATION; MACANDREWS       &
FORBES GROUP, INCORPORATED; M.F. NEAL         &
COMPANY,

                                          Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-96-3891-AW)


Submitted:   February 24, 2000            Decided:    March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


                                 2
Henry R. Lord, PIPER & MARBURY, L.L.P., Baltimore, Maryland;
Charles S. Fax, Baltimore, Maryland; Michael B. Green, Towson,
Maryland, for Appellants. Janet M. Truhe, MILLER & TRUHE, L.L.C.,
Westminster, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

      Plaintiffs Joseph and Theodore Scotto are joined by Defendant

Guy Allen Dietrich in appealing the district court’s order granting

summary    judgment     to   Defendants        MAFCO   Worldwide   Corporation,

MacAndrews & Forbes Group, Inc., and M.F. Neal & Co (the “MAFCO

Defendants”) in the Plaintiffs’ civil suit for a survival action,

negligence       and   wrongful   death       resulting   from   an    automobile

accident.    Appellants and Cross-Appellant allege that the district

court    erred    in   finding    that    the    MAFCO    Defendants    were   not

vicariously liable for the negligence of the individual Defendant

Dietrich because he was not within the scope of employment when the

accident in question occurred. We have reviewed the record and the

district court’s opinion and find no reversible error.                 According-

ly, we affirm on the reasoning of the district court.                 See JA 376-

84.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                         AFFIRMED




                                          4